IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-00085
                         Conference Calendar
                          __________________

TENNESSEE GAS PIPELINE CO.,

                                        Plaintiff-Petitioners,

versus

HOUSTON CASUALTY INSURANCE CO.,

                                        Defendant-Respondents.

                          - - - - - - - - - -
             Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. CA-94-1443
                          - - - - - - - - - -
                             June 27, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Tennessee Gas Pipeline's petition for interlocutory appeal

is DISMISSED as moot.    Although "[f]ailure to file an application

for permission to appeal from an interlocutory order . . . within

the ten-day period prescribed by 28 U.S.C. § 1292(b) and Rule

5(a), Fed. R. App. P., is a jurisdictional defect that deprives

the appellate court of power to entertain the appeal," the

parties can request that the district court re-enter the order as

certified.     Aparicio v. Swan Lake, 643 F.2d 1109, 1111 (5th Cir.

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                           No. 95-00085
                                -2-


1981).   A new ten-day period is triggered by such re-entry.      See

id. at 1111-13.

     In May, TGP requested that the district court re-enter its

order as certified while this appeal was still pending.    The

district court did so on May 26, 1995.    Thereafter, TGP again

petitioned this court for interlocutory appeal, which the Clerk's

office docketed as a separate appeal under docket number 95-

00122.   Accordingly, TGP's earlier petition for interlocutory

appeal is moot in light of their timely appeal under docket

number 95-00122.

     DISMISSED.